      Case 2:20-cv-00602-MV-GJF Document 28-1 Filed 03/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


                                             )
NAVAJO NATION,                               )
                                             )
                      Plaintiff,             )
                                                   Case No. 2:20-cv-00602-MV-GJF
                                             )
              v.                             )
                                             )
MICHAEL REGAN, et al.,                       )
                                             )
                      Defendants.            )
                                             )


        [PROPOSED] SECOND ORDER MODIFYING BRIEFING SCHEDULE

       This matter is before the Court upon Defendants’ “Unopposed Motion for Extension of

Briefing Schedule” (“Motion”). Having reviewed the record, the Court finds the Motion to be

well taken and hereby GRANTS the Motion.

       IT IS THEREFORE ORDERED that the Court’s Order Setting Briefing Schedule [ECF

No. 19] and Order Modifying Briefing Schedule [ECF No. 27] are modified as follows:

           1. Defendants’ response and cross-motion for summary judgment shall be filed no
              later than June 1, 2021.

           2. Plaintiff’s omnibus response and reply brief shall be filed no later than July 16,
              2021.

           3. Defendants’ reply shall be filed no later than August 16, 2021.

       SO ORDERED.



                                            __________________________________________
                                            THE HONORABLE GREGORY J. FOURATT
                                            UNITED STATES MAGISTRATE JUDGE
